[Cite as State ex rel. Salim v. Betleski, 2019-Ohio-3982.]


 STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                   )ss:                      NINTH JUDICIAL DISTRICT
 COUNTY OF LORAIN                  )


 STATE EX REL. RYAN SALIM                                    C.A. Nos. 19CA011530
                                                                       19CA011537
        Relator

        v.

 HON. JUDGE MARK A. BETLESKI

        Respondent                                           ORIGINAL ACTION IN
                                                             PROCEDENDO


Dated: September 30, 2019



        PER CURIAM.

        {¶1}     Relator, Ryan Salim, has petitioned this Court for a writ of procedendo to

compel Respondent, Judge Mark Betleski, to rule on a motion for summary judgment

pending in Mr. Salim’s underlying civil case. Judge Betleski has moved to dismiss the

complaint as moot because he has ruled on the motion. Because the motion has been

ruled on, Mr. Salim’s claim is moot, and this Court dismisses his petition.

        {¶2}     To obtain a writ of procedendo, Mr. Salim must establish that he has a clear

legal right to require the judge to proceed, that the judge has a clear legal duty to proceed,

and that there is no adequate remedy available in the ordinary course of law. State ex rel.

Ward v. Reed, 141 Ohio St.3d 50, 2014-Ohio-4512, ¶ 9, citing State ex rel. Sherrills v.

Cuyahoga Cty. Court of Common Pleas, 72 Ohio St.3d 461, 462 (1995). Procedendo is
                                                            C.A. Nos. 19CA011530, 19CA011537
                                                                                    Page 2 of 3

the appropriate remedy when a court has refused to render a judgment or has

unnecessarily delayed proceeding to judgment. See, e.g., State ex rel. CNG Financial

Corp. v. Nadel, 111 Ohio St.3d 149, 2006-Ohio-5344, ¶ 20. It is well-settled that

procedendo will not “compel the performance of a duty that has already been performed.”

State ex rel. Grove v. Nadel, 84 Ohio St.3d 252, 253, 1998-Ohio-541.

       {¶3}   Mr. Salim sought a writ of procedendo to order the judge to rule on the

pending motion for summary judgment. This Court may consider evidence outside the

complaint to determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio

St.3d 227, 228 (2000). According to Judge Betleski’s motion to dismiss, and a review of

the trial court docket, Judge Betleski ruled on the motion for summary judgment that was

the subject of this complaint. Accordingly, this matter is moot.

       {¶4}   Because Mr. Salim’s claim is moot, his complaint is dismissed. Costs are

taxed to Mr. Salim. The clerk of courts is hereby directed to serve upon all parties not in

default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                 THOMAS A. TEODOSIO
                                                 FOR THE COURT

HENSAL, J.
SCHAFER, J.
CONCUR.
                                                       C.A. Nos. 19CA011530, 19CA011537
                                                                               Page 3 of 3

APPEARANCES:

ROBERT E. JORDAN, JR., Pro se, Relator.

DENNIS P. WILL, Prosecuting Attorney, and CHRIS A. PYANOWSKI, Assistant Prosecuting
Attorney, for Respondent.